Tbe plaintiff replies, and admits that tbe demanded premises belonged to said Jonathan, at tbe time of bis decease; yet be says, that tbe land demanded was purchased by said Jonathan subsequent to bis making said will.
Tbe defendant rejoins, and admits tliat said land was purchased subsequent to tbe making of said will; yet be says, that after said purchase tbe said Jonathan repeatedly recognized bis said will, and republished tbe same, by declaring, that be nad made bis will, which was lodged at Esq. Gray’s; and that be bad thereby given to bis wife, all bis estate, botb real and personal. >
Tbe plaintiff traverses tbe defendant’s rejoinder as to the repnblication of tbe will; upon which issue was joined to tbe jury; and the jury find tbe facts put in issue, as alleged in tbe rejoinder of the defendant, and find for him bis cost; and judgment was given accordingly.